                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          CASE NO.: 18-CV-25245-MORENO/LOUIS

INTERNATIONAL LONGSHOREMEN’S
ASSOCIATION, AFL-CIO, DISPATCHERS,
CLOCKMEN, and TRUCKERS, representing its
subordinate, Local 2062, AFL-CIO,

       Plaintiff,

v.

QUALITY CONTAINER TRANSPORT, INC.,
SALOM TRANSPORTATION, INC. and
DOCKSIDE TRANSFER, INC.

      Defendants.
____________________________________/

                                              ORDER

        THIS CAUSE came before the Court upon Plaintiff’s Expedited Motion to Lift Stay,

Vacate Order Closing Case for Statistical Purposes and Placing Matter in Civil Suspense File,

and Reschedule Trial Setting (ECF No. 26). This case was stayed by the Honorable Federico A.

Moreno, United States District Judge, on January 2, 2019 (ECF No. 22), and was further closed

for statistical purposes and placed in a civil suspense file (ECF No. 24). Pursuant to Judge

Moreno’s Order of Referral for All Pretrial Proceedings (ECF No. 30), a Status Conference was

held before the undersigned on April 23, 2019, at which the Parties articulated their positions

with respect to the pending Motion.

       Plaintiff represents that the agreement that precipitated the Joint Motion to Stay (ECF No.

20) has not been finalized by the Parties and that a trial on the merits is warranted. Plaintiff seeks

entry of an order scheduling trial, with ninety days to complete discovery before resuming the

                                                  1
evidentiary hearing begun before Judge Moreno on December 28, 2018. Defendants’ counsel

represented his intention to move to compel arbitration based on the parties’ written contract.

       For the reasons stated in open court, Plaintiff’s Motion (ECF No. 26) is GRANTED IN

PART, as follows:

       1.      The parties shall participate in a conference pursuant to Fed. R. Civ. P. 26(f), after

which they shall exchange initial disclosures pursuant to Rule 26(a).

       2.      Defendants shall file their anticipated motion to compel arbitration on or before

April 26, 2019. Plaintiff shall respond within fourteen days of Defendants filing their motion.

       3.      A hearing is set for May 16, 2019, 1:30 PM, at the United States Courthouse,

Clyde Atkins Bldg., 11th Floor, 301 North Miami Avenue, Miami, Florida, 33128, before the

undersigned, on Defendants’ motion to compel arbitration.



       DONE AND ORDERED in Chambers at Miami, Florida this 24th day of April, 2019.




                                                      LAUREN FLEISCHER LOUIS
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
